      Case: 1:19-cv-01696-JPC Doc #: 38 Filed: 02/24/21 1 of 3. PageID #: 290




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 SAVON THOMAS & COLLEEN E.               )   Case No. 1:19-cv-01696
 MCLAUGHLIN, et al.,                     )
                                         )   (Consolidated with Case No. 1:20-cv-
       Plaintiffs,                       )   01387)
                                         )
 v.                                      )   Judge J. Philip Calabrese
                                         )
 AMAZON.COM SERVICES, INC. &             )
 AMAZON.COM, INC., et al.,               )
                                         )
        Defendants.                      )
                                         )

                                       ORDER

       The parties filed a document styled “Joint Stipulation of Dismissal as to

Plaintiff Colleen McLaughlin Without Prejudice.” (ECF No. 37.) Plaintiff Colleen

McLaughlin seeks to dismiss her claims against Defendants without prejudice. The

stipulation leaves pending Plaintiff Savon Thomas’s claims against Defendants. For

the reasons that follow, the Court construes the motion as a motion under Rule 21,

GRANTS that motion, and DISMISSES the claims of Plaintiff Colleen McLaughlin

against Defendants without prejudice.

                                  BACKGROUND

       On July 25, 2019, Plaintiffs filed this class action lawsuit against Defendants,

alleging a single count in violation of Ohio’s overtime compensation statute,

Section 411.03 of the Ohio Revised Code. (See generally ECF No. 1.) On August 31,

2020, the Court consolidated this matter with Case No. 1:20-cv-01387 and directed

all future filings to be made in this case. (ECF No. 33.)
     Case: 1:19-cv-01696-JPC Doc #: 38 Filed: 02/24/21 2 of 3. PageID #: 291




                                   DISCUSSION

      As filed, the stipulation for dismissal does not work under Rule 41. Sixth

Circuit precedent holds that Rule 41 can only be used to dismiss entire actions;

accordingly, it cannot be used to dismiss fewer than all parties or all claims. To

dismiss fewer than all claims or parties from an action falls to Rule 21. See Philip

Carey Mfg. Co. v. Taylor, 286 F.2d 782, 785 (6th Cir. 1961); Sheet Metal Workers’ Nat’l

Pension Fund Bd. of Trustees v. Courtad, Inc., No. 5:12-cv-7238, 2013 WL 3893556,

at *4 (N.D. Ohio July 26, 2013) (citing Taylor, 286 F.2d at 785) (“A plaintiff seeking

to dismiss only one defendant from an action must move the Court to do so under

Rule 21.”). Accordingly, the Court construes Plaintiff’s stipulation as a motion under

Rule 21.

      Rule 21 provides that “[o]n motion or on its own, the court may at any time, on

just terms, add or drop a party. The court may also sever any claim against any

party.” Fed. R. Civ. P. 21. Unless the parties state otherwise, dropping a party under

Rule 21 means that party is dropped without prejudice. See Michaels Bldg. Co. v.

Ameritrust Co. N.A., 848 F.2d 674, 682 (6th Cir. 1988). Similarly, unless stated

otherwise, severing a claim under Rule 21 means the claim is severed without

prejudice. See, e.g., Alford v. Mohr, No. 2:19-cv-1497, 2019 WL 1876776, at *1–2 (S.D.

Ohio Apr. 26, 2019) (severing and dropping certain claims and defendants without

prejudice), adopting Report & Recommendation, 2019 WL 3000964 (S.D. Ohio July

10, 2019).

      Typically, the remaining parties should have an opportunity to respond before

the Court rules on a motion under Rule 21. At least one court in this Circuit has
                                          2
     Case: 1:19-cv-01696-JPC Doc #: 38 Filed: 02/24/21 3 of 3. PageID #: 292




observed that one reason to require parties to comply with Rule 21 is because

“dropping less than the entirety of an action . . . risks prejudice to the other parties.”

United States ex. rel. Doe v. Preferred Care, Inc., 326 F.R.D. 462, 465 (E.D. Ky. 2018)

(quoting EQT Gathering, LLC, v. A Tract of Prop. Situated in Knott Cnty., No. 12-58-

ART, 2012 WL 3644968, at *3 (E.D. Ky. Aug. 24, 2012)).

      This issue need not detain the Court. All Defendants have answered and have

been afforded ample time to participate in these consolidated cases. On the facts

presented, the Court concludes there will be no prejudice to any of the parties, so it

can and does rule on the motion now.

                                    CONCLUSION

      For the foregoing reasons, the Court construes Plaintiff’s stipulation (ECF

No. 37) as a motion to drop the claims of Plaintiff Colleen McLaughlin against

Defendants under Rule 21.        Accordingly, the Court GRANTS that motion and

DISMISSES Plaintiff Colleen McLaughlin’s claims against Defendants WITHOUT

PREJUDICE. All parties to bear their own costs.

      SO ORDERED.

Dated: February 24, 2021




                                         J. Philip Calabrese
                                         United States District Judge
                                         Northern District of Ohio




                                            3
